Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The claims were not amended by Applicant. However, Applicant’s arguments are not persuasive. Therefore, the claims remain rejected under the rejections provided in the previous Office action. The rejections are reproduced below. A discussion of why Applicant’s arguments are not persuasive is provided below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Johnston (US Pub. No. 2002/0180174).
	Regarding claim 7, Johnston discloses A fender having a curved top surface, the top surface having ends each terminating in a relatively flat distal portion, at least one of the distal portions including a recessed storage well (see annotated figs below).

    PNG
    media_image1.png
    524
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    670
    media_image2.png
    Greyscale

	Regarding claim 9, Johnston discloses wherein said recessed storage well includes a cover (see annotated fig below).

    PNG
    media_image3.png
    346
    670
    media_image3.png
    Greyscale

	Regarding claim 11, Johnston discloses wherein said cover includes a surface having a high coefficient of friction (see “non-slip top surface 46” at least in fig 3 annotated above and para 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US Pat. No. D433,352) in view of Johnston (US Pub. No. 2002/0180174).
	Regarding claim 1, Boyd discloses A fender having a flat top surface, said top surface having curved ends wherein each curved end terminates in a respective flat distal portion (see annotated fig below).

    PNG
    media_image4.png
    722
    615
    media_image4.png
    Greyscale

Boyd does not specifically teach at least one of said top surface and said distal portion including a recessed well. However, at least Johnston discloses at least one of said top surface and said distal portion including a recessed well (see annotated fig below).

    PNG
    media_image5.png
    346
    670
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of at least one of said top surface and said distal portion including a recessed well as in Johnston with the flat top fender of Boyd, since it would have provided the predictable results of a fender with a step and storage area for greater access to the trailer contents and added storage as is common in the art.
Regarding claim 4, Johnston discloses wherein said recessed well includes a cover (see annotated fig 3 above).
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Johnston as applied to claim 1 above, and further in view of Watkins (US Pub. No. 2012/0256438).
Regarding claim 2, Boyd in view of Johnston discloses the invention except for specifically pointing out further including at least one side portion extending normal to a distal portion, wherein said side portion includes a recessed area. However, at least Watkins teaches a vehicle fender further including at least one side portion extending normal to a distal portion, wherein said side portion includes a recessed area (see annotated fig below).

    PNG
    media_image6.png
    581
    733
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of additional storage on a front face of the fender lower part as in Watkins with the arrangement as discussed above to provide further including at least one side portion extending normal to a distal portion, wherein said side portion includes a recessed area, since it would have provided more storage compartments utilizing available space efficiently.
Regarding claims 3 and 4, Watkins discloses wherein said recessed area includes a cover, wherein said recessed well includes a cover (see annotated fig below).

    PNG
    media_image7.png
    554
    712
    media_image7.png
    Greyscale

	Regarding claim 5, Watkins discloses wherein said cover includes a locking mechanism (see at least paragraph 38).
	Regarding claim 6, Johnston discloses wherein said cover includes a surface having a high coefficient of friction (see “non-slip top surface 46” at least in fig 3 annotated above and para 24).
Claims 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston as applied to claim 7 above, and further in view of Watkins (US Pub. No. 2012/0256438).
Regarding claim 8, Johnston discloses the invention except for specifically pointing out further including at least one side portion extending normal to a distal portion, wherein said side portion includes a recessed area. However, at least Watkins teaches a vehicle fender further including at least one side portion extending normal to a distal portion, wherein said side portion includes a recessed area (see annotated fig below).

    PNG
    media_image6.png
    581
    733
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of additional storage on a front face of the fender lower part as in Watkins with the arrangement as discussed above to provide further including at least one side portion extending normal to a distal portion, wherein said side portion includes a recessed area, since it would have provided more storage compartments utilizing available space efficiently.
	Regarding claim 10, Johnston discloses the invention except for specifically pointing out wherein said cover includes a locking mechanism. However, at least Watkins discloses wherein said cover includes a locking mechanism (see at least paragraph 38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of a locking mechanism as in Watkins, since it would have provided added security to tools and other items in the storage compartment (as discussed in para 38 of Watkins).
.
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant argues that Johnston does not teach a “recessed well” or “recessed storage well” (concerning independent claims 1 and 7, respectively). Specifically, Applicant states that “the shading of space 42 indicates not a storage well, as is required by the present claim, but a flat area directly underneath 40, having little or no depth and therefore unable to be used for storage.” This is not persuasive, regardless of whether the argument is applied to the “recessed well” (not claiming “storage”) or the “recessed storage well.” Paragraph [0026] of Johnston states “wire harness and light bulb are housed within the space 42 of the pads 10.” Therefore, since Johnston discloses that the wire harness and light bulb are housed within the space 42, Applicant’s argument that “space 42... [has] little or no depth and therefore [is] unable to be used for storage” is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references previously cited disclose fenders of trailers and other vehicles that teach aspects of the claimed invention and, therefore, may be of interest to Applicant. It should be noted that “flat” is subject to a broad interpretation. The references applied teach non-curved, horizontal top .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618